Citation Nr: 1500359	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-22 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the Veteran is entitled to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 to June 2005, and from August 2006 to June 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 determination by the Department of Veterans Affairs (VA) Vocational Rehabilitation and Employment Division (VRE) in Phoenix, Arizona.

The Veteran's claim was remanded by the Board in March 2013 to provide the Veteran a hearing before a Veterans Law Judge (VLJ).  The Veteran was provided the requested hearing in July 2013.  At the hearing the Veteran submitted additional evidence along with a waiver of RO review of the newly submitted evidence.


FINDINGS OF FACT

1.  The Veteran was deemed to be rehabilitated in March 2012 after securing employment as a project manager for a lighting company. 

2.  The skills the Veteran developed in the course of his education/training are not adequate to secure and maintain employment in his chosen field, as evidenced by his inability to hold a job as a project manager. 

3.  The project management occupation for which the Veteran was previously found rehabilitated under Chapter 31 is now unsuitable due to the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The criteria for additional vocational rehabilitation services under Chapter 31, Title 38, of the United States Code are met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2014); 38 C.F.R. § 21.284 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code, contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in a case involving waiver request).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) (2014) provides that "VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31."  Moreover, 38 C.F.R. § 21.32 (2014) provides additional notice provisions. 

The Board finds that the Veteran received proper notice in June 2012 of what evidence is needed to substantiate the claim, what information and evidence must be submitted by the claimant and the information and evidence that will be provided by VA.  The letter specifically addressed his claim for additional vocational rehabilitation services after his prior rehabilitation. 

The Board further finds that the duty to assist has been satisfied in this case.  See 38 C.F.R. § 21.33 (2014).  Specifically, all obtainable evidence adequately identified by the Veteran relative to his claim on appeal has been obtained and associated with the claims folder.  The Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

The provisions for reentrance into a rehabilitation program are set forth in 38 C.F.R. § 21.284 (2014).  After a Veteran has received VA vocational rehabilitation services, and has been found to be rehabilitated, that Veteran may be provided an additional period of training or services only if the following conditions are met: (1) the Veteran has a compensable service-connected disability and either; (2) current facts, including any relevant medical findings, establish that the Veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts preclude him or her from performing the duties of the occupation for which the Veteran previously was found rehabilitated; or (3) the occupation for which the Veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.  38 C.F.R. § 21.284(a). 

The Veteran is presently service connected for PTSD (rated as 100 percent disabling), thoracolumbar strain (rated as 40 percent disabling), right foot scar (rated as 10 percent disabling), contusion of the right thigh (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), hypertension (rated as noncompensably disabling), human papilloma virus (rated as noncompensably disabling), and radiculopathy of the lower extremities (rated as noncompensably disabling).  

On March 26, 2012, the Phoenix, Arizona RO declared that the Veteran had been rehabilitated to the point of employability.  The determination noted that the Veteran had been employed in an occupational objective for which a program of services was provided for at least 60 continuous days.  The determination stated that the Veteran began employment as a project manager effective January 9, 2012.  The decision noted that the Veteran had an overall rating of 80 percent for his service-connected disabilities.  It stated that the Veteran had a 50 percent rating for PTSD, 40 percent rating for lumbosacral strain, 10 percent rating for an injury affecting knee extension, 10 percent rating for tinnitus, and a 10 percent rating for superficial scars.  The decision further stated that the Veteran remained employed and did not report the need for any additional VR&E services.  

The record indicates that the Veteran lost his project management job at Daylighting Systems in June 2012 and that he then applied for additional vocational rehabilitation benefits.  The Veteran testified in July 2013 that due to his PTSD he was unable to obtain long term employment in the field that he had received VA vocational rehabilitation.  On his August 2012 substantive appeal the Veteran reported that he lost his job at Daylighting Systems due to his PTSD.  He asserted that his PTSD and physical condition had worsened and his symptoms had increased in the work place.  The Veteran maintained that he was unable to retain a project management job or like related job in business.  He indicated that he was no longer capable of obtaining employment in the field that he had been trained and that he needed additional training in a different industry where he could work independently in a self-paced environment.  

The Board finds that the evidence of record demonstrates that the Veteran is entitled to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38.  As already noted, a Veteran that has been found to be rehabilitated may be provided an additional period of training or services only if: (1) he has a compensable service-connected disability and either; (2) current facts, including any relevant medical findings, establish that the Veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts preclude him or her from performing the duties of the occupation for which the Veteran previously was found rehabilitated; or (3) the occupation for which the Veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.  38 C.F.R. § 21.284(a). 

The Board finds that, due to the Veteran's service-connected PTSD, the project management occupation for which the Veteran previously was found rehabilitated under Chapter 31 is unsuitable on the basis of the Veteran's specific handicap and capabilities.  In January 2012 when the Veteran obtained the project management job, his rating for PTSD was 50 percent.  The Board notes that the Veteran was unable to hold the job for very long and that soon after he started work there his rating for PTSD was increased to 100 percent.  The Board recognizes that the 100 percent rating was made effective all the way back to October 2009.  However, the fact remains that at the time the Veteran was undergoing VA vocational rehabilitation and at the time he began the job upon which the VR&E counselor declared the Veteran rehabilitated, his PTSD was only considered 50 percent disabling.   

The Veteran's education file contains a job posting that describes the required skills for a project management position.  The skills listed included team leadership skills, customer relationship skills, communication skills, and strong interpersonal skills.  Clearly the Veteran's service-connected, 100 percent rated, PTSD symptoms prevent the Veteran from successfully filling such a position.

Accordingly, when all doubt is round in favor of the Veteran, the Board finds that entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38 is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation, is granted. 



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


